Citation Nr: 0719433	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a diagnosis of PTSD based on a credible 
stressor that conforms to DSM-IV criteria.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2006).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2006).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Although the veteran has not addressed the issue of whether 
he believed himself to be combat veteran, the Board observes 
that such issue is not pertinent to this appeal.  None of the 
claimed stressors detailed by the veteran at his May 2005 
Board hearing and his October 2002 VA examination are combat-
related.  Thus, the presumption afforded to combat veterans 
under 38 C.F.R. § 3.304(f) for combat-related stressors is 
not applicable.

An October 2002 VA examination report indicates that the 
veteran has a DSM-IV diagnosis of PTSD.  This diagnosis was 
based on a number of stressful events reported by the veteran 
at his examination.  The VA examiner noted that the veteran's 
traumatic stress exposure was episodic, but at times high, 
and that although difficult to assess whether he meets DSM 
stressor criteria, it appears he meets the criteria based on 
the specific items mentioned at the examination.

One such stressful event mentioned at the October 2002 VA 
examination was the veteran reporting being shot in the hand.  
Similarly, the veteran testified at his May 2005 Board 
hearing that he was shot in the right hand by an unknown 
person while he was on patrol in Jamaica.  In addition to his 
own testimony and lay statements regarding this incident, the 
Board observes that the record contains two buddy statements.  
Both of these statements indicate that the veteran was shot 
in the hand, and one specifically indicates that he was shot 
in 1984 in Jamaica.

The RO continues to deny the veteran's claim on the basis 
that he does not have a DSM-IV diagnosis of PTSD that is due, 
in part, to a credible stressor.  However, the veteran's 
accredited representative asserts in the May 2007 Appellant's 
Brief that the RO has "verified" the veteran's right hand 
gunshot wound incident by accepting the buddy statements as 
credible evidence that the injury occurred.  In this regard, 
the representative points out that the RO accepted the buddy 
statements as sufficient evidence of an in-service injury for 
the purposes of granting service connection for residuals of 
a broken right hand.  See RO rating decision dated December 
6, 2006.  According to the representative, these statements 
must be considered credible for both issues; VA may not 
choose to ignore them with respect to the issue of whether 
service connection is warranted for PTSD.  Thus, by accepting 
such statements as credible evidence of an in-service 
injury/event, the veteran's representative argues that the RO 
"verified" one of the veteran's claimed stressor upon which 
his PTSD diagnosis is based.  The Board agrees.  

In granting service connection for residuals of a broken 
right hand, the RO has already determined that the veteran 
incurred a right hand gunshot wound during service.  The 
October 2002 diagnosis of PTSD is based, in part, on this 
reported stressful event.  Thus, the competent evidence of 
record demonstrates that the veteran has PTSD based on a 
credible in-service stressor.  Service connection is 
therefore granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In its August 2005 remand, the Board requested a VA 
examination and opinion as to whether any currently diagnosed 
back disorder was related to the veteran's period of active 
service.  While on remand, the veteran underwent VA 
examination and the June 2006 VA examination report indicates 
that the veteran has chronic low back pain secondary to 
osteoarthritis of the lumbar spine.  The examiner noted that 
no medical opinion was requested.  However, the Board 
observes that its remand instructions clearly indicate that 
an etiological opinion was requested.

In light of the absence of a medical opinion regarding the 
etiology of the veteran's current back disorder, the Board 
finds that the remand directives have not been substantially 
complied with, and a new remand is required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).




Accordingly, the case is REMANDED for the following action:

1. Following completion of the above, 
schedule a VA spinal examination to 
ascertain the etiology of the veteran's 
current back disorder, including 
osteoarthritis of the lumbar spine.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to the 
examiner.  The examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  All 
medically indicated testing should be 
performed.  The examiner should indicate 
whether the veteran has any current back 
disorder, including osteoarthritis of the 
lumbar spine, and provide a diagnosis.  
The examiner should also provide an 
opinion as to whether it is more likely 
(greater than a 50 percent probability), 
less likely (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current back 
disorder is etiologically related to the 
veteran's active military service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case.  The veteran and 
his representative, if any, should then be 
afforded the opportunity to respond, after 
which the case should be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


